Exhibit 10.1

Execution Copy

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made this 10th day of July, 2017,
between Citrix Systems, Inc., a Delaware corporation (the “Company”), and David
J. Henshall (the “Executive”).

WHEREAS, the Executive currently serves as the Executive Vice President, Chief
Operating Officer and Chief Financial Officer of the Company;

WHEREAS, the Company and the Executive entered into an Executive Agreement on
January 19, 2017 providing for severance benefits upon certain termination
events (the “Executive Agreement”);

WHEREAS, the Company and the Executive desire to supersede and replace the
Executive Agreement with this Agreement; and

WHEREAS, the Company desires to employ the Executive as the Company’s Chief
Executive Officer and President beginning on July 10, 2017 (the “Commencement
Date”) on the terms contained herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1.    Employment.

(a)    Term. The term of the Executive’s employment with the Company shall
commence on the Commencement Date and shall continue until and including the
third anniversary of the Commencement Date unless earlier terminated as provided
herein or extended as described in this paragraph (the “Initial Term”). The
Initial Term shall be renewed automatically for periods of one year (each, an
“Extended Term”) commencing at the third anniversary of the Commencement Date
and each subsequent anniversary thereof, unless written notice of non-renewal is
given by either party to the other not less than 180 days prior to the end of
the Initial Term or any Extended Term. As used herein, “Term” shall include the
Initial Term and any Extended Term, but the Term shall end upon any termination
of the Executive’s employment with the Company as provided herein.
Notwithstanding the foregoing, in the event a Change in Control (as defined in
Section 6(d)) occurs during the Initial Term or any Extended Term, the Term
shall be extended until 18 months after the Change in Control.

(b)    Position and Duties. During the Term, (i) the Executive shall serve as
the President and Chief Executive Officer of the Company, reporting to the Board
of Directors of the Company (the “Board”), and shall have supervision and
control over and responsibility for the day-to-day business and affairs of the
Company and shall have such other powers and duties as may from time to time be
prescribed by the Chairman of the Board, provided that such duties are
consistent with the Executive’s position or other positions that he may hold
from time to time; and (ii) shall be initially appointed to the Board and
nominated for election by the stockholders at each applicable annual meeting
thereafter subject to the terms and conditions of the Company’s



--------------------------------------------------------------------------------

Corporate Governance Guidelines and rules and procedures applicable to the
Nominating and Corporate Governance Committee of the Board. The Executive shall
devote his full working time and efforts to the business and affairs of the
Company. Notwithstanding the foregoing, the Executive may serve on one outside
public board of directors, consistent with the Company’s Corporate Governance
Guidelines and with the approval of the Board, which shall not be unreasonably
withheld or conditioned, and engage in non-personal religious, charitable or
other community activities and manage his personal investments, as long as such
services and activities are disclosed to the Board and do not interfere with the
Executive’s performance of his duties to the Company as provided in this
Agreement; provided, however that the Company acknowledges that the Executive is
currently serving on two outside public boards of directors and the Executive
agrees that he shall resign from one of such boards effective as soon as
practicable but by no later than the end of the current fiscal year.

(c)    Principal Place of Employment. The Executive’s principal place of
employment during the Term shall be at the Company’s office in Fort Lauderdale,
Florida. The Company may transfer the Executive’s principal place of employment
during the Term to the Company’s office in Santa Clara, California, subject to
the Company receiving the Executive’s written consent before planning or
effectuating any such transfer.

(d)    Corporate Policies. During the Term, the Executive shall be subject to
all of the Company’s corporate governance and executive compensation policies in
effect from time to time, including any stock ownership guidelines and the
Company’s executive compensation recovery policy.

2.    Compensation and Related Matters.

(a)    Base Salary. During the Term, the Executive’s initial annual base salary
shall be $1,000,000. The Executive’s base salary shall be reviewed at least
annually by the Board and may be increased in its discretion but, once
increased, may not be decreased. The base salary in effect at any given time is
referred to herein as “Base Salary.” The Base Salary shall be payable in a
manner that is consistent with the Company’s usual payroll practices for senior
executives.

(b)    Incentive Compensation. During the Term, the Executive shall be eligible
to receive variable cash incentive compensation as determined by performance
goals established by the Board upon consultation with the Executive. The
Executive’s target annual incentive compensation shall be 125 percent of his
Base Salary (“Target Variable Cash Compensation”) and his maximum annual cash
incentive compensation shall be 200 percent of his Base Salary. The cash
incentive compensation for calendar year 2017 will be based on the Executive’s
base salary and target variable cash compensation in effect prior to the
Commencement Date for the period prior to the Commencement Date and on the Base
Salary and Target Variable Cash Compensation set forth herein from and after the
Commencement Date. For all years, eligibility for cash incentive compensation
shall be contingent on the Executive’s employment through the end of the
calendar year for which incentive compensation is determined. Incentive
compensation for any calendar year will be payable in a lump sum in cash within
75 days after the end of such year.

 

2



--------------------------------------------------------------------------------

(c)    Initial Equity Awards. In recognition of the Executive’s promotion to
President and Chief Executive Officer, on August 1, 2017 the Executive shall be
granted equity awards with an aggregate value of $5,000,000 (the “Initial
Equity”). For purposes of the preceding sentence, the number of units granted
will be calculated based on $5,000,000 divided by the 20 trading day average
closing price of a share of the Company’s common stock as of and including
August 1, 2017. The Initial Equity shall be provided 50 percent in time-based
restricted stock units and 50 percent in performance-based restricted stock
units. The time-based restricted stock units will vest in three equal annual
installments on each anniversary of the grant date, subject to continued
employment of the Executive other than as stated herein. One-half of the
performance-based restricted stock units (25% of the Initial Equity) will be
based on the Company’s non-GAAP net operating margin percentage (“Non-GAAP Net
Op Margin”) at the end of the performance period commencing on the Commencement
Date and ending on December 31, 2019 (the “Performance Period”), subject to the
performance hurdles illustrated in Exhibit I. The remaining one-half of the
performance-based restricted stock units (25% of the Initial Equity) will be
based on the percentage mix of new bookings as cloud/hybrid-cloud subscription
(“New Cloud Bookings”) at the end of the Performance Period, as illustrated in
Exhibit I.

(d)    Equity Compensation. For each calendar year during the Term beginning in
2018, the Executive will be eligible to participate in the Company’s long-term
incentive equity program and will be eligible to receive annual equity grants
with a grant-date target value of $8,000,000. The structure and terms of the
equity grants to the Executive (which will be the same for the senior management
team) will be determined by the Compensation Committee of the Board in
consultation with the Executive.

(e)    Expenses. The Executive shall be entitled to receive prompt reimbursement
for any and all reasonable expenses incurred by him during the Term in
performing services hereunder, in accordance with the policies and procedures
then in effect and established by the Company for its senior executive officers.
Any reimbursement that the Executive is entitled to receive shall (i) be paid as
soon as practicable and in any event no later than the last day of the
Executive’s tax year following the tax year in which the expense was incurred,
(ii) not be affected by any other expenses that are eligible for reimbursement
in any tax year and (ii) not be subject to liquidation or exchange for another
benefit.

(f)    Other Benefits. During the Term, the Executive shall be eligible to
participate in or receive benefits under the Company’s employee benefit plans in
effect from time to time, subject to the terms of such plans.

(g)    Vacations. During the Term and beginning on the Commencement Date, the
Executive shall be entitled to accrue up to four weeks paid vacation for each
full calendar year of employment, which shall be accrued ratably. The Executive
shall also be entitled to all paid holidays given by the Company to its
executives.

3.    Indemnification. The Company and the Executive have entered into an
Indemnification Agreement pursuant to which the Company shall indemnify the
Executive with respect to any actions commenced against the Executive in his
capacity as a director or officer or former director or officer of the Company,
or any affiliate thereof for which he may serve in such

 

3



--------------------------------------------------------------------------------

capacity, and the Company shall advance on a timely basis any expenses incurred
in defending such actions. The Company agrees to secure and maintain reasonably
satisfactory directors’ and officers’ liability insurance with respect to the
Executive. The Executive shall be designated as a “covered person” under the
Company’s Director’s and Officer’s insurance coverage and shall be covered to
the same extent as other directors and executive officers, including following
the termination of the Executive’s employment for the maximum statute of
limitations period which could apply to any claim against the Executive which
otherwise would be covered by such insurance.

4.    Termination. During the Term, the Executive’s employment hereunder may be
terminated without any breach of this Agreement under the following
circumstances:

(a)    Death. The Executive’s employment hereunder shall terminate upon his
death.

(b)    Disability. The Company may terminate the Executive’s employment if he is
disabled and unable to perform the essential functions of the Executive’s then
existing position or positions under this Agreement (or is expected, based on a
reasonable degree of medical certainty, to be unable to perform such functions)
with or without reasonable accommodation for a period of 180 days (which need
not be consecutive) in any 12-month period. If any question shall arise as to
whether during any period the Executive is disabled so as to be unable to
perform the essential functions of the Executive’s then existing position or
positions with or without reasonable accommodation, the Executive may, and at
the request of the Company shall, submit to the Company a certification in
reasonable detail by a physician selected by the Company to whom the Executive
or the Executive’s guardian has no reasonable objection as to whether the
Executive is so disabled or how long such disability is expected to continue,
and such certification shall for the purposes of this Agreement be conclusive of
the issue. The Executive shall cooperate with any reasonable request of the
physician in connection with such certification. If such question shall arise
and the Executive shall fail to submit such certification, the Company’s
determination of such issue shall be binding on the Executive. Nothing in this
Section 4(b) shall be construed to waive the Executive’s rights, if any, under
existing law including, without limitation, the Family and Medical Leave Act of
1993, 29 U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C.
§12101 et seq.

(c)    Termination by Company for Cause. The Company may terminate the
Executive’s employment hereunder for Cause. For purposes of this Agreement,
“Cause” shall mean: a termination of the Executive’s employment which is a
result of:

(i)    the indictment of the Executive for the commission of any felony or a
misdemeanor involving deceit, material dishonesty or fraud, or any willful
conduct by the Executive that would reasonably be expected to result in material
injury or reputational harm to the Company if he were retained in his position;
or

(ii)    willful disclosure of material trade secrets or other material
confidential information related to the business of the Company and its
subsidiaries or affiliates; or

 

4



--------------------------------------------------------------------------------

(iii)    willful and continued failure substantially to perform the Executive’s
duties with the Company (other than any such failure resulting from the
Executive’s incapacity due to physical or mental illness) after a written demand
for substantial performance is delivered to the Executive by the Board, which
demand identifies the specific actions which the Board believes constitute
willful and continued failure substantially to perform the Executive’s duties,
and which performance is not substantially corrected by the Executive within 30
days of receipt of such demand; or

(iv)    willful and knowing participation in releasing false or materially
misleading financial statements or submission of a false certification to the
Securities and Exchange Commission; or

(v)    failure to cooperate with a bona fide internal investigation or an
investigation by regulatory or law enforcement authorities, after being
instructed by the Board to cooperate, or the willful destruction or failure to
preserve documents or other materials known to be relevant to such investigation
or the inducement of others to fail to cooperate or to produce documents or
other materials in connection with such investigation.

For the avoidance of doubt, any termination of the Executive’s employment by the
Company shall not constitute a termination for Cause unless (i) the Company
provides written notice to the Executive of the Cause for his termination of
employment and (ii) the termination of the Executive’s employment is approved by
at least 75 percent of all the members of the Board other than the Executive, in
each case with the Executive having been given an opportunity, with the
Executive’s counsel present, to explain to the Board any actions or conduct
giving rise to a potential termination of his employment for Cause. Subject to
having such opportunity to provide an explanation, the Executive shall recuse
himself from any Board deliberations concerning the possibility of terminating
his employment.

(d)    Termination Without Cause. The Company may terminate the Executive’s
employment hereunder at any time without Cause. Any termination by the Company
of the Executive’s employment under this Agreement which does not constitute a
termination for Cause under Section 4(c) and does not result from the death or
disability of the Executive under Section 4(a) or (b) shall be deemed a
termination without Cause.

(e)    Termination by the Executive. The Executive may terminate his employment
hereunder at any time for any reason, including but not limited to Good Reason.
For purposes of this Agreement, “Good Reason” shall mean that the Executive has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events without the Executive’s written
consent:

(i)    a substantial reduction, not consented to by the Executive, in the nature
or scope of the Executive’s responsibilities, authorities, powers, functions or
duties (including the Company’s failure to appoint the Executive to the Board or
to nominate the Executive for election or re-election to the Board in accordance
with Section 1(b)(ii) hereof) or change in the Executive’s title to any position
other than President and Chief Executive Officer, including, without limitation,
any requirement that the Executive

 

5



--------------------------------------------------------------------------------

report to any person(s) other than the Board; provided that it will be
considered a substantial reduction in duties and responsibilities if after a
Change in Control (as defined herein), the Executive is not President and Chief
Executive Officer of the ultimate parent of the resulting company or such parent
is not a publicly traded company; or

(ii)    a reduction in the Executive’s annual base salary or Target Variable
Cash Compensation, each as in effect on the date hereof or as the same may be
increased from time to time hereafter; or

(iii)    the relocation of the Company’s office at which the Executive is
expected to be principally employed (the “Current Office”) to any other location
more than 35 miles from the Current Office, or the requirement by the Company
for the Executive to be based more than 35 miles away from the Current Office,
except for required travel on the Company’s business to an extent substantially
consistent with the business travel obligations of the President and Chief
Executive Officer of a global corporation; or

(iv)    the material breach by the Company of any agreements, plans, policies
and practices relating to the Executive’s employment with the Company, including
this Agreement and, for the avoidance of doubt, Section 21 of this Agreement; or

(v)    the failure to provide the Executive with any payments, rights and other
entitlements included hereunder, including without limitation upon a Change in
Control as provided for in Section 6 herein; or

(vi)    the Company’s issuance to the Executive of a notice of non-renewal under
Section 1(a) herein.

“Good Reason Process” shall mean that (1) the Executive reasonably determines in
good faith that a “Good Reason” condition has occurred; (2) the Executive
notifies the Company in writing of the first occurrence of the Good Reason
condition within 60 days of the first occurrence of such condition, if such
condition occurs prior to a Change in Control and within 90 days of the first
occurrence with respect to a condition that occurs in connection with or
following a Change in Control; (3) the Executive cooperates in good faith with
the Company’s efforts, for a period not less than 30 days following such notice
(the “Cure Period”), to remedy the condition; (4) notwithstanding such efforts,
the Good Reason condition continues to exist; and (5) the Executive terminates
his employment within 60 days after the end of the Cure Period. If the Company
cures the Good Reason condition during the Cure Period, Good Reason shall be
deemed not to have occurred.

(f)    Notice of Termination. Except for termination as specified in
Section 4(a), any termination of the Executive’s employment by the Company or
any such termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

 

6



--------------------------------------------------------------------------------

(g)    Date of Termination. “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by his death, the date of his death;
(ii) if the Executive’s employment is terminated on account of disability under
Section 4(b) or by the Company for Cause under Section 4(c), the date on which
Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Company under Section 4(d), the date on which a Notice of
Termination is given; (iv) if the Executive’s employment is terminated by the
Executive under Section 4(e) without Good Reason, 30 days after the date on
which a Notice of Termination is given; and (v) if the Executive’s employment is
terminated by the Executive under Section 4(e) with Good Reason, the date on
which a Notice of Termination is given after the end of the Cure Period.
Notwithstanding the foregoing, in the event that the Executive gives a Notice of
Termination to the Company, the Company may unilaterally accelerate the Date of
Termination and such acceleration shall not result in a termination by the
Company for purposes of this Agreement. Unless otherwise requested by the Board,
the Executive shall resign as a member of the Board and as a director and/or
officer of any subsidiaries of the Company, effective as of the Date of
Termination. The Executive agrees to execute any additional documentation with
respect thereto reasonably requested by the Company.

5.    Compensation Upon Termination.

(a)    Termination Generally. If the Executive’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to his authorized representative or estate) (i) any Base Salary earned through
the Date of Termination, unpaid expense reimbursements (subject to, and in
accordance with, Section 2(e) of this Agreement) and unused vacation that
accrued through the Date of Termination on or before the time required by law
but in no event more than 30 days after the Executive’s Date of Termination;
(ii) if the Date of Termination is effective after the end of a calendar year
but before the cash incentive compensation for such calendar year is paid, an
amount equal to the cash incentive compensation for the prior calendar year to
the extent earned as determined by the Board; and (iii) any vested benefits the
Executive may have under any employee benefit plan of the Company through the
Date of Termination, which vested benefits shall be paid and/or provided in
accordance with the terms of such employee benefit plans (collectively, the
“Accrued Benefit”).

(b)    Termination by the Company Without Cause or by the Executive with Good
Reason. During the Term, if the Executive’s employment is terminated by the
Company without Cause as provided in Section 4(d), or the Executive terminates
his employment with Good Reason as provided in Section 4(e), then the Company
shall pay the Executive his Accrued Benefit. In addition, subject to the
Executive signing a separation agreement substantially in the form attached
hereto as Exhibit II (the “Separation Agreement and Release”) and the Separation
Agreement and Release becoming irrevocable, all within 60 days after the Date of
Termination:

(i)    the Company shall pay the Executive an amount equal to two times the sum
of (A) the Executive’s Base Salary plus (B) the Executive’s Target Variable Cash
Compensation (the “Severance Amount”). Notwithstanding the foregoing, if the
Executive breaches any of the provisions contained in the Non-Solicitation,
Non-Compete and Confidentiality and Employee Non-Disclosure Agreement entered
into between the Executive and the Company on April 15, 2003 (the
“Non-Solicitation

 

7



--------------------------------------------------------------------------------

Agreement”) and such breach is not cured by the Executive within 30 days
following receipt of notice from the Company, all payments of the Severance
Amount shall immediately cease; and

(ii)    (A) all time-based equity awards (including any awards originally
subject to performance vesting conditions that remain subject to time-based
vesting after satisfaction of such performance conditions) held by the Executive
in which the Executive would have vested solely if he had remained employed for
an additional 24 months following the Date of Termination shall vest and become
exercisable or nonforfeitable and (B) all performance-based equity awards held
by the Executive in which the Executive would have vested had he remained
employed through the end of the performance period in respect of each such award
shall become vested as of the end of such performance period(s) based on the
Company’s actual performance through the end of such performance period(s) but
such amount shall be further prorated in the manner set forth in the applicable
award agreement (and if such award agreement does not contain a proration rule,
shall be prorated based on the number of days elapsed in the applicable
performance period prior to the Date of Termination over the total number of
days contained in the applicable performance period); and

(iii)    for a period of 18 months following the Date of Termination or until
the Executive becomes covered under a group health plan of another employer,
whichever is earlier, subject to the Executive’s continued copayment of premium
amounts in amounts consistent with that applicable to active employees, the
Executive, the Executive’s spouse and dependents shall continue to participate
in the Company’s health insurance plan (medical, dental and vision) upon the
same terms and conditions in effect for other executives of the Company;
provided, however, that the Company has the right to terminate its payment of
its portion of COBRA premiums on behalf of the Executive and instead pay the
Executive a lump sum amount equal to its portion of the monthly COBRA premium
times the number of months remaining in the 18-month period if the Company
determines in its discretion that continued payment of such premiums is or may
be discriminatory under Section 105(h) of the Code; provided, further, that the
continuation of health benefits under this Subsection shall reduce and count
against the rights of the Executive, the Executive’s spouse and dependents under
COBRA; and

(iv)    the Severance Amount shall be paid out in substantially equal
installments in accordance with the Company’s payroll practice over 24 months
commencing within 60 days after the Date of Termination; provided, however, that
if the 60-day period begins in one calendar year and ends in a second calendar
year, the Severance Amount shall begin to be paid in the second calendar year by
the last day of such 60-day period; provided, further, that the initial payment
shall include a catch-up payment to cover amounts retroactive to the day
immediately following the Date of Termination. Each payment pursuant to this
Section 5(b) is intended to constitute a separate payment for purposes of
Treasury Regulation Section 1.409A-2(b)(2).

 

8



--------------------------------------------------------------------------------

(c)    Benefits upon Death/Disability. During the Term, if the Executive’s
employment is terminated on account of death under Section 4(a) or Disability
under Section 4(b), then:

(i)     all time-based equity awards (including any awards originally subject to
performance vesting conditions that remain subject to time-based vesting after
satisfaction of such performance conditions) held by the Executive on the Date
of Termination shall vest and become exercisable or nonforfeitable and all
performance-based equity awards held by the Executive on the Date of Termination
which the Executive would have vested had he remained employed through the end
of the performance period in respect of each such award shall become vested as
of the end of such performance period(s) based on the Company’s actual
performance through the end of such performance period(s) but such amount shall
be further prorated in the manner set forth in the applicable award agreement
(and if such award agreement does not contain a proration rule, shall be
prorated based on the number of days elapsed in the applicable performance
period prior to the Date of Termination over the total number of days contained
in the applicable performance period); and

(ii)    the Executive (or his estate, if applicable) shall be paid an amount
equal to the Target Variable Cash Compensation multiplied by a fraction, the
numerator of which is the number of days elapsed between January 1 of the
calendar year in which such Date of Termination occurs until the Date of
Termination and the denominator of which is 365, with such amount to be paid in
a single lump sum in cash within 30 days after the Date of Termination.

6.    Change in Control Payment. The provisions of this Section 6 are intended
to assure and encourage in advance the Executive’s continued attention and
dedication to his assigned duties and his objectivity during the pendency and
after the occurrence of a Change in Control. These provisions shall apply in
lieu of, and expressly supersede, the provisions of Section 5(b) regarding
severance pay and benefits upon a termination of employment, if such termination
of employment occurs within 18 months after the occurrence of the first event
constituting a Change in Control. These provisions shall terminate and be of no
further force or effect beginning 18 months after the occurrence of a Change in
Control (provided that any obligation to satisfy payment obligations thereafter
shall remain in effect until all such payments are made).

(a)    Treatment of Equity Awards with Performance-Based Vesting. Upon a Change
in Control, any equity award with performance-based vesting held by the
Executive shall be deemed earned based on actual achievement of the performance
metric, but the shares deemed earned shall remain subject to time-based cliff
vesting at the end of the remaining performance measurement period.

(b)    Change in Control Benefits. During the Term, if upon or within 18 months
after a Change in Control, the Executive’s employment is terminated by the
Company without Cause as provided in Section 4(d) or the Executive terminates
his employment with Good Reason as provided in Section 4(e), then, subject to
the signing of the Separation

 

9



--------------------------------------------------------------------------------

Agreement and Release by the Executive and the Separation Agreement and Release
becoming irrevocable, all within 60 days after the Date of Termination,

(i)    the Company shall pay the Executive a lump sum in cash in an amount equal
to 300% of the sum of (A) the Executive’s current Base Salary (or the
Executive’s Base Salary in effect immediately prior to the Change in Control, if
higher) plus (B) the Executive’s Target Variable Cash Compensation; and

(ii)    all equity awards held by the Executive shall immediately accelerate and
become fully vested, exercisable (if applicable) and nonforfeitable; and

(iii)    for a period of 18 months following the Date of Termination or until
the Executive becomes covered under a group health plan of another employer,
whichever is earlier, subject to the Executive’s continued copayment of premium
amounts in amounts consistent with that applicable to active employees, the
Executive, the Executive’s spouse and dependents shall continue to participate
in the Company’s health insurance plan (medical, dental and vision) upon the
same terms and conditions in effect for other executives of the Company;
provided, however, that the Company has the right to terminate its payment of
its portion of COBRA premiums on behalf of the Executive and instead pay the
Executive a lump sum amount equal to its portion of the monthly COBRA premium
times the number of months remaining in the 18-month period if the Company
determines in its discretion that continued payment of such premiums is or may
be discriminatory under Section 105(h) of the Code; provided, further, that the
continuation of health benefits under this Subsection shall reduce and count
against the rights of the Executive, the Executive’s spouse and dependents under
COBRA; and

(iv)    the amount payable under this Section 6(b)(i) shall be paid within 60
days after the Date of Termination; provided, however, that if the 60-day period
begins in one calendar year and ends in a second calendar year, such payment
shall be paid or commence to be paid in the second calendar year by the last day
of such 60-day period.

Notwithstanding the foregoing, if the Change in Control does not constitute a
change in the ownership or effective control of the Company, or in the ownership
of a substantial portion of the assets of the Company, within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), the
amount of cash severance payable under Section 6(b)(i) equal to the Severance
Amount under Section 5(b)(i) shall be paid in equal installments in accordance
with the Company’s then payroll practice over a 24-month period, and the balance
shall be paid in a lump sum payment. Solely for purposes of Section 409A of the
Code, each installment payment is considered a separate payment.

(c)    Additional Limitation.

(i)    Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable

 

10



--------------------------------------------------------------------------------

pursuant to the terms of this Agreement or otherwise, calculated in a manner
consistent with Section 280G of the Code and the applicable regulations
thereunder (the “Aggregate Payments”), would be subject to the excise tax
imposed by Section 4999 of the Code, then the Aggregate Payments shall be
reduced (but not below zero) so that the sum of all of the Aggregate Payments
shall be $1.00 less than the amount at which the Executive becomes subject to
the excise tax imposed by Section 4999 of the Code; provided that such reduction
shall only occur if it would result in the Executive receiving a higher After
Tax Amount (as defined below) than the Executive would receive if the Aggregate
Payments were not subject to such reduction. In such event, the Aggregate
Payments shall be reduced in the following order, in each case, in reverse
chronological order beginning with the Aggregate Payments that are to be paid
the furthest in time from consummation of the transaction that is subject to
Section 280G of the Code: (1) cash payments not subject to Section 409A of the
Code; (2) cash payments subject to Section 409A of the Code; (3) equity-based
payments and acceleration; and (4) non-cash forms of benefits; provided that in
the case of all the foregoing Aggregate Payments all amounts or payments that
are not subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or
(c) shall be reduced before any amounts that are subject to calculation under
Treas. Reg. §1.280G-1, Q&A-24(b) or (c).

(ii)    For purposes of this Section 6(c), the “After Tax Amount” means the
amount of the Aggregate Payments less all federal, state, and local income,
excise and employment taxes imposed on the Executive as a result of the
Executive’s receipt of the Aggregate Payments. For purposes of determining the
After Tax Amount, the Executive shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation applicable to individuals
for the calendar year in which the determination is to be made, and state and
local income taxes at the highest marginal rates of individual taxation in each
applicable state and locality, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.

(iii)    The determination as to whether a reduction in the Aggregate Payments
shall be made pursuant to Section 6(c)(i) shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”) with
the Executive’s consent, which will not be unreasonably withheld. The Accounting
Firm shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the Executive.
Any determination by the Accounting Firm shall be binding upon the Company and
the Executive absent manifest error. The Company shall bear all costs of such
Accounting Firm. The parties shall cooperate with such Accounting Firm,
including, if necessary, to make reasonable compensation calculations under
Section 280G by valuing applicable restrictive covenants for such calculations
purposes.

 

11



--------------------------------------------------------------------------------

(d)    Definitions. For purposes of this Section 6, the following terms shall
have the following meanings:

“Change in Control” shall mean any of the following:

(i)    any “Person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended and in effect from time to time (the
“Exchange Act”) (other than the Company, any of its subsidiaries, or any
trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of the Company or any of its subsidiaries),
together with all “affiliates” and “associates” (as such terms are defined in
Rule 12b-2 under the Exchange Act) of such person, shall become the “beneficial
owner” (as such term is defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 30 percent or more of
the combined voting power of the Company’s then outstanding securities having
the right to vote in an election of the Company’s Board of Directors (“Voting
Securities”) (in such case other than as a result of an acquisition of
securities directly from the Company); or

(ii)    the consummation of a consolidation, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company in a
single transaction or series of related transactions (a “Corporate
Transaction”); excluding, however, a Corporate Transaction in which the
stockholders of the Company immediately prior to the Corporate Transaction,
would, immediately after the Corporate Transaction, beneficially own (as such
term is defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
shares representing in the aggregate more than 50 percent of the voting shares
of the corporation issuing cash or securities in the Corporate Transaction (or
of its ultimate parent corporation, if any); or

(iii)    persons who, as of the date hereof, constitute the Company’s Board of
Directors (the “Incumbent Directors”) cease for any reason, including, without
limitation, as a result of a tender offer, proxy contest, merger or similar
transaction, to constitute at least a majority of the Board, provided that any
person becoming a director of the Company subsequent to the date hereof shall be
considered an Incumbent Director if such person’s election was approved by or
such person was nominated for election by either (A) a vote of at least a
majority of the Incumbent Directors or (B) a vote of at least a majority of the
Incumbent Directors who are members of a nominating committee comprised, in the
majority, of Incumbent Directors; but provided further, that any such person
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of members of the Board of Directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board, including by reason of agreement
intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director; or

(iv)    any other acquisition of the business of the Company in which a majority
of the Board votes in favor of a decision that a Change in Control has occurred
within the meaning of this Agreement; or

(v)    the approval by the Company’s stockholders of any plan or proposal for
the liquidation or dissolution of the Company.

 

12



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (a) solely as the result of an
acquisition of securities by the Company that, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of shares
of Voting Securities beneficially owned by any person to 30 percent or more of
the combined voting power of all then outstanding Voting Securities; provided,
however, that if any person referred to in this sentence shall thereafter become
the beneficial owner of any additional shares of Voting Securities (other than
pursuant to a stock split, stock dividend, or similar transaction or as a result
of an acquisition of securities directly from the Company) and immediately
thereafter beneficially owns 30 percent or more of the combined voting power of
all then outstanding Voting Securities, then a “Change in Control” shall be
deemed to have occurred for purposes of the foregoing clause (a).

7.    Section 409A.

(a)    Anything in this Agreement to the contrary notwithstanding, if at the
time of the Executive’s separation from service within the meaning of
Section 409A of the Code, the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement on account of the Executive’s separation from service would
be considered deferred compensation otherwise subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

(b)    All in-kind benefits provided and expenses eligible for reimbursement
under this Agreement shall be provided by the Company or incurred by the
Executive during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses). Such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

(c)    To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

 

13



--------------------------------------------------------------------------------

(d)    The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

(e)    The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, such Section.

8.    Third Party Agreements; Cooperation and Continuing Obligations.

(a)    Third-Party Agreements and Rights. Except as previously disclosed to the
Company, the Executive hereby confirms that the Executive is not bound by the
terms of any agreement with any previous employer or other party which restricts
in any way the Executive’s use or disclosure of information or the Executive’s
engagement in any business. Except as previously disclosed to the Company, the
Executive represents to the Company that the Executive’s execution of this
Agreement, the Executive’s employment with the Company and the performance of
the Executive’s proposed duties for the Company will not violate any obligations
the Executive may have to any such previous employer or other party. In the
Executive’s work for the Company, the Executive will not disclose or make use of
any information in violation of any agreements with or rights of any such
previous employer or other party, and the Executive will not bring to the
premises of the Company any copies or other tangible embodiments of non-public
information belonging to or obtained from any such previous employment or other
party.

(b)    Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall cooperate fully with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while the Executive was employed by the Company. The
Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. During and after the Executive’s employment, the
Executive also shall cooperate fully with the Company in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Company. Any cooperation
pursuant to this Section 8(b) is subject to the Company’s obligation to
(i) reimburse the Executive for any expenses incurred during activities
reasonably performed at the Company’s request pursuant to this Section 8(b),
subject to the same standards and procedures as apply to business expense
reimbursements pursuant to the Company’s Travel and Expense reimbursement
policy, and (ii) compensate the Executive at a daily rate equal to the sum of
the

 

14



--------------------------------------------------------------------------------

Executive’s annual Base Salary as of the date of the Executive’s separation from
employment and the Executive’s Target Variable Cash Compensation, divided by
365, to the extent that the Executive reasonably expends any time in performing
activities at the Company’s request pursuant to this Section 8(b) at any time
after the Executive’s separation from employment; provided that the Executive
acknowledges that he shall not at any time be entitled to compensation for time
spent in activities that could have been compelled pursuant to a subpoena,
including testimony and related attendance at depositions, hearings or trials.
The Executive shall not be required to cooperate against his own legal
interests.

(c)    Continuing Obligations. The Executive has entered into the
Non-Solicitation Agreement, which is incorporated herein by reference and
survives the termination or expiration of this Agreement. In consideration of
the benefits received under this Agreement, the Executive hereby reconfirms his
obligations under the Non-Solicitation Agreement in all respects.
Notwithstanding the foregoing, nothing in this Agreement shall be construed to
affect the Executive’s right to initiate or participate in any proceeding before
a federal, state or local administrative agency or commission (a “Government
Agency”), including, without limitation, by cooperating with any such Government
Agency’s request for information, including by providing documents or other
information without notice to the Company, or by making any good faith report to
a Government Agency concerning any act or omission that the Executive believes
constitutes a possible violation of federal or state law or making other
disclosures that are protected under the anti-retaliation or whistleblower
provisions of applicable federal or state law or regulation.

9.    Arbitration of Disputes. Any controversy or claim arising out of or
relating to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any statutory claims, including claims of unlawful employment
discrimination whether based on age or otherwise, as well as common law claims)
shall, to the fullest extent permitted by law, be settled by arbitration in any
forum and form agreed upon by the parties or, in the absence of such an
agreement, under the auspices of the American Arbitration Association (“AAA”) in
Fort Lauderdale, Florida in accordance with the Employment Arbitration Rules of
the AAA, including, but not limited to, the rules and procedures applicable to
the selection of arbitrators. In the event that any person or entity other than
the Executive or the Company may be a party with regard to any such controversy
or claim, such controversy or claim shall be submitted to arbitration subject to
such other person or entity’s agreement. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. This
Section 9 shall be specifically enforceable. Notwithstanding the foregoing, this
Section 9 shall not preclude either party from pursuing a court action for the
sole purpose of obtaining a temporary restraining order or a preliminary
injunction in circumstances in which such relief is appropriate; provided that
any other relief shall be pursued through an arbitration proceeding pursuant to
this Section 9. Notwithstanding the above, if the Company has moved the
Executive’s principal place of work to the Santa Clara, California area prior to
a proceeding referred to in this Section, then “California” and “San Jose,
California” shall be substituted for “Florida” and “Fort Lauderdale, Florida”
above. All fees and expenses of such arbitration (other than the Executive’s
attorneys’ fees and similar expenses incurred by the Executive) shall be borne
by the Company.

 

15



--------------------------------------------------------------------------------

10.    Consent to Jurisdiction. To the extent that any court action is permitted
consistent with or to enforce Section 9 of this Agreement, the parties hereby
consent to the jurisdiction of the Superior Court of the State of Florida and
the United States District Court for the District of Florida. Accordingly, with
respect to any such court action, the Executive (a) submits to the personal
jurisdiction of such courts; (b) consents to service of process; and (c) waives
any other requirement (whether imposed by statute, rule of court, or otherwise)
with respect to personal jurisdiction or service of process. Notwithstanding the
above, if the Company has moved the Executive’s principal place of work to the
Santa Clara, California area prior to a court action referred to in this
Section, then “California” and “Northern District of California” shall be
substituted for “Florida” and “District of Florida” above.

11.    Integration. This Agreement, together with the Non-Solicitation Agreement
and the additional agreements referred to herein, constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements between the parties concerning such subject
matter, including the Executive Agreement. For the avoidance of doubt, the
previously executed equity award agreements between the Company and the
Executive, the Indemnification Agreement between the Company and the Executive,
the Non-Solicitation Agreement and the Company’s executive compensation recovery
policy are not superseded hereby.

12.    Withholding. All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.

13.    Successor to the Executive. This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after his termination of employment but prior to the
completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).

14.    Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

15.    Survival. The provisions of this Agreement shall survive the termination
of this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

16.    Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

 

16



--------------------------------------------------------------------------------

17.    Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company (with a
copy to his counsel, Henry Morgenbesser, Esq. of Katzke & Morgenbesser LLP, 1345
Avenue of the Americas, 11th Floor, New York, NY 10105) or, in the case of the
Company, at its main offices, attention of the Board.

18.    Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

19.    Governing Law. This is a Florida contract and shall be construed under
and be governed in all respects by the laws of the State of Florida, without
giving effect to the conflict of laws principles of such State. With respect to
any disputes concerning federal law, such disputes shall be determined in
accordance with the law as it would be interpreted and applied by the United
States Court of Appeals for the Eleventh Circuit.

20.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.

21.    Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place. Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement.

22.    Gender Neutral. Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.

23.    Attorney’s Fees. The Company shall pay the Executive’s reasonable
attorney’s fees incurred in the preparation and negotiation of this Agreement up
to a maximum of $25,000 upon receipt of a written invoice from counsel.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

CITRIX SYSTEMS, INC.

By:

 

/s/ Robert M. Calderoni

  Robert M. Calderoni   Executive Chairman EXECUTIVE

/s/ David J. Henshall

David J. Henshall

 

18



--------------------------------------------------------------------------------

EXHIBIT I

PERFORMANCE HURDLES

 

  •   Non-GAAP Net Op Margin1: earned based on Non-GAAP Net Op Margin at the end
of the Performance Period. There will be no payout if Non-GAAP Net Op Margin is
less than the threshold amount; 50% payout if Non-GAAP Net Op Margin is at the
threshold amount; 100% payout if Non-GAAP Net Op Margin is at the target amount;
and a maximum payout of 200% if Non-GAAP Net Op Margin is at or above the
maximum amount. The Non-GAAP Net Op Margin threshold, target and maximums will
be the percentages approved by the Compensation Committee based on the Board of
Directors approval of a multi-year plan in September 2017.

 

  •   New Cloud Bookings: earned based on New Cloud Bookings at the end of the
Performance Period. There will no payout if New Cloud Bookings is less than the
threshold amount; 50% payout if New Cloud Bookings is at the threshold amount;
100% payout if New Cloud Bookings is at the target amount; and a maximum 200%
payout if New Cloud Bookings is at or above the maximum amount. The New Cloud
Bookings threshold, target and maximums will be the percentages approved by the
Compensation Committee based on the Board of Directors approval of a multi-year
plan in September 2017.

Actual vesting will be based on straight-line interpolation between the %s to be
designated per the above.

 

 

1  The financial targets and attainment levels thereof will be adjusted to
exclude certain GAAP measurements in accordance with the Company’s past
practices, including amortization of intangible assets primarily related to
business combinations, non-cash charges associated with the expensing of
equity-based compensation, non-cash charges related to amortization of debt
discount, accruals related to patent litigation, charges related to the
Company’s restructuring programs, charges related to separation activities, the
tax effects related to these items and any other items adjusted from the GAAP
results in the Company’s reported earnings as approved by the Audit Committee of
the Board of Directors.

 

19



--------------------------------------------------------------------------------

EXHIBIT II

SEPARATION AGREEMENT AND RELEASE

I, David J. Henshall (referred to herein with the pronouns “I,” “me” and “my”),
and Citrix Systems, Inc. (the “Company”) enter into this Separation Agreement
and Release (the “Release”) pursuant to Section 5(b) or Section 6(b) of the
Employment Agreement between the Company and me dated July 10, 2017 (the
“Employment Agreement”). I acknowledge that my timely execution and return and
my non-revocation of this Release are conditions to my entitlement to the
benefits set forth in Section 5 or 6 of the Employment Agreement (the
“Separation Benefits”). I therefore agree to the following terms:

1.    Release of Claims. I voluntarily release and forever discharge the
Company, its parents, subsidiaries, and affiliated entities, and each of those
entities’ respective current and former shareholders, investors, directors,
officers, employees, agents, attorneys, insurers, legal successors and assigns
(collectively referred to as the “Releasees”) generally from all claims,
demands, debts, damages and liabilities of every name and nature, known or
unknown (“Claims”) that, as of the date when I sign this Release, I have, ever
had, now claim to have or ever claimed to have had against any or all of the
Releasees. This includes, without limitation, the release of all Claims:

 

  •   relating to my employment by the Company and my separation from
employment;

 

  •   of wrongful discharge;

 

  •   of breach of contract;

 

  •   of retaliation or discrimination under federal, state or local law
(including, without limitation, Claims of age discrimination or retaliation
under the Age Discrimination in Employment Act, Claims of disability
discrimination or retaliation under the Americans with Disabilities Act, Claims
of discrimination or retaliation under Title VII of the Civil Rights Act of 1964
and Claims of any form of discrimination or retaliation that is prohibited by
the Florida Civil Rights Act or the law of any other state);

 

  •   under any other federal or state statute;

 

  •   of defamation or other torts;

 

  •   of violation of public policy;

 

  •   for wages, bonuses, incentive compensation, vacation pay or any other
compensation or benefits; and

 

  •   for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;

provided, however, that this release shall not affect my rights under the
Company’s Section 401(k) plan or any other vested and accrued benefits, my
rights to the Separation Benefits under the Employment Agreement, my rights to
indemnification under the Indemnification Agreement between the Company and me
(the “Indemnification Agreement”), my rights to Directors’ and Officers’
insurance, my rights to any vested equity awards or as a shareholder, my rights
to file an administrative charge or complaint with the Equal Employment
Opportunity Commission or other administrative agency, and any rights and claims
that cannot be waived by law.

 

20



--------------------------------------------------------------------------------

I agree that I shall not seek or accept damages of any nature, other equitable
or legal remedies for my own benefit, attorney’s fees, or costs from any of the
Releasees with respect to any Claim released by this Release. I represent that I
have not assigned to any third party and I have not filed with any court any
Claim released by this Release.

2.    Ongoing Obligations. I reaffirm my ongoing obligations under the Citrix
Systems, Inc. Non-Solicitation, Non-Compete and Confidentiality and Employee
Non-Disclosure Agreement between me and the Company dated April 15, 2003 (the
“Restrictive Covenant Agreement”), including, without limitation, my obligations
to maintain the confidentiality of all confidential and proprietary information
of the Company, to return to the Company (in good condition) all of the
Company’s equipment, property, and documents (whether in paper, electronic, or
other format, and all copies thereof) that are in my possession or control, and
refrain from certain competition and solicitation activities for a twelve
(12) month period after my termination of employment by the Company, subject to
the terms and conditions of the Restrictive Covenant Agreement. I acknowledge
that the execution of Exhibit A to the Restrictive Covenant Agreement, entitled
“Citrix Systems, Inc. Termination Certification” (the “Certification”), is
required by the Restrictive Covenant Agreement and accordingly agree to sign and
return to the Company, at the same time I return the Release, the Certification
(attached hereto as Appendix A) as a condition to my entitlement to the
Separation Benefits. I also reaffirm my ongoing obligations under the Citrix
Systems, Inc. Statement of Company Policy Regarding Insider Trading and
Disclosure of Material Non-Public Information (the “Insider Trading Policy”) and
agree that those obligations continue to apply following my separation from
employment, until such time as any material, nonpublic information possessed by
me has become public or is no longer material, but not to exceed 12 months.
Without limiting the foregoing, I acknowledge and agree that I shall continue to
be subject to the remainder of any Quarterly Black Out or Special Black Out (as
defined in the Insider Trading Policy), if such black out period was instituted
prior to my separation from employment.

3.    Litigation and Regulatory Cooperation. I agree to cooperate fully with the
Company in the defense or prosecution of any claims or actions now in existence
or which may be brought in the future against or on behalf of the Company which
relate to events or occurrences that transpired while I was employed by the
Company. My full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. I also agree to cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while I was employed by the Company. Any cooperation
pursuant to this Section 3 is subject to the Company’s obligation to
(i) reimburse me for any expenses incurred during activities reasonably
performed at the Company’s request pursuant to this Section 3, subject to the
same standards and procedures as apply to business expense reimbursements
pursuant to the Company’s Travel and Expense reimbursement policy, and
(ii) compensate me at a daily rate equal to the sum of my annual base salary as
of my separation from employment and my “Target Variable Cash Compensation”,
each as defined in the Employment Agreement, divided by 365 to the extent that I
reasonably expend any time in performing activities at the Company’s request
pursuant to this Section 3 at any time more than two years after my separation
from employment; provided that I acknowledge that I shall not at any time be
entitled to compensation for time spent in activities that could have been
compelled pursuant to a subpoena, including testimony and related attendance at
depositions, hearings or trials.

 

21



--------------------------------------------------------------------------------

4.    Non-Disparagement and No Cooperation. I agree that I will not, at any time
in the future, make any written or oral statement that disparages or damages
(i) the business of the Company or any affiliate of the Company (together,
“Company Parties”), (ii) any products or services of any Company Party,
(iii) any member of the board of directors or management of any Company Party or
(iv) any investor in the securities of the Company or any representative
thereof. In addition, the Company will direct its directors and officers not to,
at any time in the future, make or cause to be made any written or oral
statement that disparages or damages me or my reputation. I agree that I will
not counsel or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against the Company and/or any other Releasee,
unless under a subpoena or other court order to do so; provided that nothing in
this Release shall be construed to affect my right to participate in any
proceeding before a federal or state administrative agency, including, without
limitation, by cooperating with any such agency’s request for information or by
making any good faith report to a governmental entity concerning any act or
omission that I reasonably believe constitutes a possible violation of federal
or state law or making other disclosures that are protected under the
anti-retaliation or whistleblower provisions of applicable federal or state law
or regulation. In addition, I recognize that the Company’s business
relationships with its customers, distributors, resellers and partners
(collectively, “Customers and Partners”) are very important to the Company, and
that if I – as an important Company representative in its dealings with
Customers and Partners during the course of my employment – make any statement
(directly or indirectly) to such Customers or Partners about the Company, any
other Company Party, employees of any Company Party or the products or services
of any Company Party that is untrue or otherwise may be reasonably expected to
be harmful to the Company or any other Company Party, I will be deemed to have
violated this Section 4. For the avoidance of doubt, neither my obligations nor
the direction to directors and officers or the public statement prohibition
shall be construed to limit or otherwise affect statements made in the course of
testimony under oath in any legal proceeding.

5.    California Civil Code Section 1542. I acknowledge that I have been advised
to consult with legal counsel and am familiar with the provisions of California
Civil Code Section 1542, a statute that otherwise prohibits the release of
unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Being aware of said code section, I agree to expressly waive any rights I may
have thereunder, as well as under any other statute or common law principles of
similar effect. I further acknowledge and agree that the inclusion of the waiver
of said code section in this Release shall not be construed to affect the
applicability of Florida law to this Release or to any other agreement between
the Company and me.

 

22



--------------------------------------------------------------------------------

6.    Right to Consider and Revoke Release. I acknowledge that I have been given
the opportunity to consider this Release for a period ending twenty-one
(21) days after the date when it was proposed to me. In the event that I execute
this Release within less than twenty-one (21) days after such date, I
acknowledge that such decision was entirely voluntary and that I had the
opportunity to consider this Release until the end of the twenty-one (21) day
period. To accept this Release, I shall deliver a signed Release to the
Company’s General Counsel within such twenty-one (21) day period. For a period
of seven (7) days from the date when the I execute this Release (the
“Revocation Period”), I shall retain the right to revoke this Release by written
notice that is received by the General Counsel on or before the last day of the
Revocation Period. This Release shall take effect only if it is executed within
the twenty-one (21) day period as set forth above and if it is not revoked
pursuant to the preceding sentence. If those conditions are satisfied, this
Release shall become effective and enforceable on the date immediately following
the last day of the Revocation Period (the “Effective Date”).

7.    Other Terms.

(a)    Legal Representation; Review of Release. I acknowledge that I have been
advised to discuss all aspects of this Release with my attorney, that I have
carefully read and fully understand all of the provisions of this Release and
that I am voluntarily entering into this Release.

(b)    Binding Nature of Release. This Release shall be binding upon me and upon
my heirs, administrators, representatives and executors.

(c)    Amendment. This Release may be amended only upon a written agreement
executed by the Company and me.

(d)    Severability. In the event that at any future time it is determined by an
arbitrator or court of competent jurisdiction that any covenant, clause,
provision or term of this Release is illegal, invalid or unenforceable, the
remaining provisions and terms of this Release shall not be affected thereby and
the illegal, invalid or unenforceable term or provision shall be severed from
the remainder of this Release. In the event of such severance, the remaining
covenants shall be binding and enforceable.

(e)    Governing Law and Interpretation. This Release shall be deemed to be made
and entered into in the State of Florida, and shall in all respects be
interpreted, enforced and governed under the laws of the State of Florida,
without giving effect to the conflict of laws provisions of Florida law. The
language of all parts of this Release shall in all cases be construed as a
whole, according to its fair meaning, and not strictly for or against the
Company or me.

 

23



--------------------------------------------------------------------------------

(f)    Entire Agreement; Absence of Reliance. I acknowledge that I am not
relying on any promises or representations by the Company or any of its agents,
representatives or attorneys regarding any subject matter addressed in this
Release. I acknowledge that this Release constitutes the entire agreement
between the Company and me and that this Release supersedes any previous
agreements or understandings between me and the Company, except the Employment
Agreement, the Indemnification Agreement, the Restrictive Covenant Agreement,
the Insider Trading Policy, and any equity award agreements and equity plans to
which they are subject, and any other obligations specifically preserved in this
Release.

 

So agreed.     CITRIX SYSTEMS, INC.

 

    By:  

 

David J. Henshall       Robert M. Calderoni       Executive Chairman Date:
                                              

 

24



--------------------------------------------------------------------------------

Appendix A

Citrix Systems, Inc.

Termination Certification

This is to certify that except as may be needed to provide transition
assistance, I do not have in my possession, nor have I failed to return, any
devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, materials, equipment, other
documents or property, or reproductions of any aforementioned items belonging to
Citrix Systems, Inc., its subsidiaries, affiliates, successors or assigns
(together, the “Company”).

I further certify that I have complied with all the terms of the Company’s
Confidential Information, Inventions Assignment and Non-Solicitation Agreement
signed by me, including the reporting of any Developments and original works of
authorship (as defined therein) conceived or made by me (solely or jointly with
others) covered by that agreement.

I further agree that, in compliance with the Confidential Information and
Inventions Assignment Agreement and subject to the limitations and restrictions
therein, I will preserve as confidential all trade secrets, confidential
knowledge, data or other proprietary information relating to products,
processes, know-how, designs, formulas, developmental or experimental work,
computer programs, data bases, other original works of authorship, customer
lists, business plans, financial information or other subject matter pertaining
to any business of the Company or any of its clients, consultants or licenses.

 

Date:                                             

 

    David J. Henshall CITRIX SYSTEMS, INC.       Date:
                                             By:  

 

    Title:  

 

25